Citation Nr: 1738048	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-07 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to April 1976.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing in September 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as a result of his service. At the September 2016 Travel Board hearing, the Veteran testified that he was stationed in Naples, Italy, when he was sexually assaulted. The Veteran stated that he was at a pub on base when he was approached by a man who drank with him. The Veteran explained that he woke up naked in a bed in a storage room while being sexually assaulted. The Veteran testified that he was drunk and passed out at the time, and in the morning, the Veteran woke up foggy. The Veteran returned to the ship and was asked by the chaplain what was wrong because he was isolating himself and had been gone for a few days. He asked to go home and asked for this to be made private because he did not want his father to know. He was subsequently discharged for unsuitability. The Veteran also asserts that when he came home he started to do drugs, isolated himself, and was unable to maintain and develop relationships with women.

If a claim for PTSD is based on an in-service personal assault, 38 C.F.R. § 3.304 (f)(5) provides that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. Id. 

In this case, the an April 1976 service treatment record reports nausea with anxiety related to being in the Navy. The record states that these problems began in boot camp and A school, with improvements during periods of leave. The record also reports that the Veteran recently went "U/A" in Italy with the admitted purpose of getting away from the ship, but turned himself in. April 1976 service treatment record states, "[a]t the present he c/o increased nauseousness and is willing to use suicide. He has reasonably explicit plans-as an escape." The service record indicates an agitated, depressed affect. 

A May 2009 buddy statement by the Veteran's brother indicates that the Veteran began to use drugs and was irritable when he returned home from service. The letter further states that he witnessed the Veteran's trouble with relationships, to include his inability to become emotionally attached to women, and the Veteran's trouble maintaining a job.

Additionally, in an October 2012 letter, the Veteran's mother states the following:"[a]fter 36 years of knowing that my son was not the same after coming home from the military, he recently decided to tell me what happened to him while he was in the Navy." The Veteran's mother explained that "while in the Navy he went AWOL. He housed up in a hotel eating beans from a can. After a few days his commanding officer called me and said [he] had returned to the ship and they were discharging him." The Veteran's mother also explained that when the Veteran returned home from service he became involved with illegal drugs, could not keep a job, and "his personality was terrible he was constantly getting into trouble."

The Board notes that the AOJ issued a December 2012 Statement of the Case (SOC), which discusses a March 18, 2010 VA examination and a March 22, 2010 addendum opinion. The SOC specifically states that the "examiner diagnosed major depression by history," but found that the Veteran "does not meet the full criteria for a diagnosis of PTSD." The SOC further reports that the VA examiner was unable to link the Veteran's current acquired psychiatric condition to his military service without resorting to mere speculation. However, after a review of the Veteran's electronic claims file, the Board finds that a VA examination with those stated findings is not of record, and that an addendum opinion has not been associated with the Veteran's electronic record.

Instead, the Board finds that the only VA examination of record is dated March 2010, and that no opinion as to etiology has been associated with the Veteran's electronic claims file. Contrary to the SOC's discussion, the March 2010 VA examination indicates a diagnosis of PTSD and major depression. The examiner noted a review of the Veteran's claims file and an in-person interview, and included the Veteran's asserted stressor of "sexual assault" while serving in Naples, Italy. The examiner concluded that "psychometric scores indicate that PTSD criteria B-D were met and are suggestive of a PTSD diagnosis." The examiner also noted a diagnosis of major depression. Therefore, despite the AOJ's discussion in the December 2012 SOC, the examiner reported such diagnoses and an opinion as to the etiology of the Veteran's acquired psychiatric disorders, to include major depression and PTSD, has not been provided.

Therefore, upon remand, the Board directs the AOJ to ensure that all medical records, to include any VA examination reports and/or addendum opinions, are associated with the Veteran's electronic claims record. Moreover, the Board remands this matter for an additional VA examination to clarify the Veteran's currently diagnosed acquired psychiatric disorders, to include PTSD, and to provide an addendum opinion as to the etiology of any diagnosed psychiatric disorders.

Moreover, upon remand, the Board also directs the RO to provide the Veteran with appropriate notice. The Veteran's testimony relates to an acquired psychiatric disorder as due to military sexual trauma (MST). In April 2009, the Veteran was provided VCAA notice for his claim for PTSD. However, additional notice is required as to the evidence that may support such a claim of an acquired psychiatric disorder as due to MST.

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as due to an in-service personal assault, under 38 C.F.R. § 3.304 (f)(5) (2016).

2. Obtain any outstanding VA examination and/or addendum opinions related to the Veteran's claim and associate such with the electronic claims record. See December 2012 SOC (noting a March 2010 addendum opinion not currently of record). Should a March 2010 addendum opinion not exist, please provide an explanation of such.

3. Obtain any outstanding and relevant VA and/or private treatment records. Should they exist, associate such with the Veteran's electronic claims record.

4. After the above development has taken place, schedule the Veteran for a VA examination of his acquired psychiatric examination. The examiner is directed to review the Veteran's claims file, to include the September 2016 Travel Board hearing transcript. 

Based on examination results and a review of the record the examiner should provide an opinion as to the following questions:

a. Does the Veteran have a current diagnosis of an acquired psychiatric disorder to include, PTSD?

b. For each identified acquired psychiatric disorder, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service?

c. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis. If the examiner determines that the Veteran has PTSD related to the claimed in-service stress of an in-service personal assault, fear of hostile action during active service, or other stressors the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after an alleged assault or any other evidence of record, which would be consistent with the alleged trauma, and offer an opinion as to the clinical significance, if any, or such evidenced changes. Additionally, the examiner should comment on the impact of the PTSD impairment on the Veteran's ability to engage in substantially gainful employment. 

d. Is it at least as likely as not (50 percent or greater likelihood) that any in-service stressful experience(s) described occurred?

The examiner's attention is directed to the VA treatment records, buddy statements from the Veteran's mother and brother, the Veteran's service treatment records, and the September 2016 Travel Board hearing transcript. See generally AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed.Cir.2013) (holding that a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur as such complaints are not expected to be recorded in the normal course of events.)

If the examiner finds the Veteran does not have an acquired psychiatric disorder, to include PTSD, such an opinion must be reconciled with the VA treatment records and other medical opinions that have been associated with the record. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly dived that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions. If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




